[Cite as Madyda v. Ohio Dept. of Pub. Safety, 2021-Ohio-956.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Kellie Madyda, et al.,                                 :

                Plaintiffs-Appellees,                  :                No. 20AP-217
                                                                   (Ct. of Cl. No. 2019-00426JD)
v.                                                     :
                                                                  (REGULAR CALENDAR)
Ohio Department of Public Safety,                     :

                Defendant-Appellant.                  :




                                             DECISIO N

                                     Rendered on March 25, 2021


                On brief: Dann Law, and, Marc E. Dann; and Zimmerman
                Law Offices, P.C., and Thomas A. Zimmerman, Jr., for
                plaintiffs-appellees. Argued: Marcel C. Duhamel.

                On brief: Dave Yost, Attorney General, Susan M. Sullivan,
                and Peggy W. Corn; Vorys, Sater, Seymour and Pease LLP,
                for appellant. Argued: Marc E. Dann.

                              APPEAL from the Ohio Court of Claims.

BEATTY BLUNT, J.
        {¶ 1} Defendant-appellant, Ohio Department of Public Safety ("ODPS"), appeals
from a decision of the Ohio Court of Claims certifying the requested class of plaintiffs-
appellees, Kellie Madyda, individually, and as legal representative for E.M. (a minor), David
Cornelius, Aaron Hoyt, and Caitlin Rader ("appellees"). For the reasons that follow, we
conclude that the Court of Claims did not abuse its discretion in granting class certification,
and therefore affirm the Court of Claims judgment.
I. Facts and Procedural History
        {¶ 2} This case arises from the procedures for administering driver's licenses and
state identification ("ID") cards in the state of Ohio. Prior to July 2, 2018, individuals in
No. 20AP-217                                                                                               2

the state of Ohio could, upon meeting the necessary requirements, obtain a driver's license,
temporary instruction permit or ID card (collectively "Ohio Credential") at an office of a
Deputy Registrar,1 which would create, print, and laminate the Ohio Credential on-site and
provide it to the qualifying individual in person. (Mar. 28, 2019 Compl. at ¶ 11.) Pursuant
to R.C. 4507.23 and 4507.50, Deputy Registrars were authorized to charge and collect a
lamination fee in the amount of $1.50 ("Lamination Fee") to compensate them for the costs
of creating, printing, and laminating each Ohio Credential so provided. Id. at ¶ 12.
        {¶ 3} On July 2, 2018, the procedures for administering driver's licenses and ID
cards changed, and Deputy Registrars ceased creating, printing, and laminating driver's
licenses and ID cards on-site. Id. at ¶ 13. Instead, a third-party vendor was hired to create
and laminate the driver's licenses and ID cards and mail them to the respective individuals
within ten business days of purchase. Id. Despite the fact that the procedures changed as
of July 2, 2018, the legislation authorizing the collection of the Lamination Fee did not
change until July 3, 20192 and Deputy Registrars continued to collect the $1.50 Lamination
Fee per Ohio Credential issued even though they were no longer performing the services
for which the Lamination Fee was meant to compensate them.3 Id. at ¶ 14. The record
shows that between July 2, 2018 and July 2, 2019, Deputy Registrars issued 3,423,315 Ohio
Credentials for which the Lamination Fee was charged. (Jan. 24, 2020 Tr. at 49; Def.'s Ex.
A at ¶ 8.)



1 Deputy Registrars are independent contractors of the Ohio Bureau of Motor Vehicles ("BMV") who act
on behalf of the BMV in issuing driver's licenses and other types of licenses which permit the holder to
operate a motor vehicle. See R.C. 4503.03(C)(1) and 4507, et seq.
2 On July 3, 2019, the Ohio legislature modified the statutory language authorizing the Lamination Fee in
R.C. 4507.23: "The 2019 amendment by HB 62, in (F), substituted "fifty cents for the authentication of the
documents required for processing" for "fifty cents for laminating" in the first sentence, in the second
sentence, substituted "A deputy registrar that authenticates the required documents for" for "A deputy
registrar laminating" and deleted "charged for lamination, less the actual cost to the registrar of the
laminating materials used for that lamination, as specified in the contract executed by the bureau for the
laminating materials and laminating equipment" at the end and deleted the former last sentence; and
substituted "A document authentication fee" for "Lamination of a driver's license, motorized bicycle license,
or temporary instruction permit identification card" in (I)(5)." R.C. 4507.23, Page's Ohio Revised Code
Annotated, Amendment Notes.
3Former R.C. 4507.23(F) and as amended by HB No. 62 (see footnote 2) provide that the Deputy Registrar
performing the lamination (in the case of the former version) or authentication (in the case of the amended
version) "shall retain the entire amount of the fee." Notwithstanding that it is the Deputy Registrars which
retain the fee, there is no dispute that the ODPS is the proper defendant in this matter.
No. 20AP-217                                                                                   3

       {¶ 4} On March 28, 2019, appellees filed a Class Action Complaint against ODPS
asserting: (1) a claim for violation of Ohio Constitution, Article I, Section 16; and (2) a claim
for Equitable Restitution/Unjust Enrichment, seeking damages both individually and on
behalf of a putative class arising out of ODPS's alleged violations of R.C. 4507.23(F) and/or
4507.50(A) with respect to the Lamination Fee charged to appellees. On January 24, 2020,
the trial court conducted an evidentiary hearing to determine whether class certification
under Civ.R. 23 is appropriate.
       {¶ 5} Subsequently, on March 20, 2020, the Court of Claims issued a decision and
separate judgment entry finding that appellees satisfied the requirements of Civ.R. 23(A)
and (B)(3), and that therefore class certification was appropriate. (Mar. 20, 2020 Decision
at 10; Mar. 20, 2020 Judgment Entry.) The trial court defined the certified class as "[a]ll
individuals who were issued an Ohio credential and were charged a lamination fee that was
paid by the Ohio credential holder or paid on the Ohio credential holder's behalf to a Deputy
Registrar for the State of Ohio on or after July 2, 2018 until July 2, 2019." Id. (Decision at
10.)
       {¶ 6} This timely appeal followed.
II. Assignment of Error

       {¶ 7} ODPS assigns the following single assignment of error for our review:

              The Court of Claims erred in certifying a class.

III. Standard of Review

       {¶ 8} A trial court has broad discretion in determining whether to certify a class
action, and an appellate court should not disturb that determination absent an abuse of
discretion. Marks v. C.P. Chem. Co., 31 Ohio St.3d 200 (1987), syllabus. An abuse of
discretion connotes more than an error of law or judgment; it implies an unreasonable,
arbitrary, or unconscionable attitude on the part of the trial court. Id. at 201.
       {¶ 9} The application of the abuse of discretion standard to a trial court's decision
to certify a class "is grounded not in credibility assessment, but in the trial court's special
expertise and familiarity with case-management problems and its inherent power to
manage its own docket." Hamilton v. Ohio Sav. Bank, 82 Ohio St.3d 67, 70 (1998). "[A]ny
doubts about adequate representation, potential conflicts, or class affiliation should be
No. 20AP-217                                                                                     4

resolved in favor of upholding the class, subject to the trial court's authority to amend or
adjust its certification order as developing circumstances demand, including the
augmentation or substitution of representative parties." (Citations omitted.) Baughman
v. State Farm Mut. Auto. Ins. Co., 88 Ohio St.3d 480, 487 (2000).
       {¶ 10} Nevertheless, the trial court's discretion in deciding whether to certify a class
action is not without limits and must be exercised within the framework of Civ.R. 23.
Hamilton at 70. The trial court must carefully apply the requirements of Civ.R. 23 and
conduct a rigorous analysis into whether those requirements have been satisfied. Id. A
"rigorous analysis" often requires the trial court to "look * * * into the enmeshed legal and
factual issues that are part of the merits of the plaintiff's underlying claims," Felix v. Ganley
Chevrolet, Inc., 145 Ohio St.3d 329, 2015-Ohio-3430, ¶ 26, and "consider what will have to
be proved at trial and whether those matters can be presented by common proof." Cullen v.
State Farm Mut. Auto. Ins. Co., 137 Ohio St.3d 373, 2013-Ohio-4733, ¶ 17, citing 7AA
Wright, Miller & Kane, Federal Practice and Procedure, Section 1785 (3d Ed.2005).
However, the trial court may consider the underlying merits of plaintiff's claims only to the
extent necessary to determine whether the plaintiff has satisfied the requirements of Civ.R.
23. Felix at ¶ 26; Stammco, L.L.C. v. United Tel. Co. of Ohio, 136 Ohio St.3d 231, 2013-
Ohio-3019, ¶ 44. Furthermore, although it is the preferred course, Civ.R. 23 does not
mandate that the trial court make specific findings on each of the seven prerequisites for
class certification, nor that it articulate its reasoning for such findings as part of its rigorous
analysis. Hamilton at 70-71.
IV. Law and Analysis

       {¶ 11} Before a class may be properly certified as a class action pursuant to Civ.R.
23, seven prerequisites must be met: (1) an identifiable class must exist and the definition
of the class must be unambiguous; (2) the named plaintiff representatives must be
members of the class; (3) the class must be so numerous that joinder of all the members is
impracticable; (4) there must be questions of law or fact common to the class; (5) the claims
or defenses of the representatives must be typical of the claims or defenses of the class; (6)
the representative parties must fairly and adequately protect the interests of the class; and
(7) one of the three requirements for certification set forth in Civ.R. 23(B) must be met.
Hamilton at 71, citing Warner v. Waste Mgmt., 36 Ohio St.3d 91, 96 (1988); Civ.R. 23.
No. 20AP-217                                                                                  5

The first two of the foregoing prerequisites "are implicitly required by Civ.R. 23, while [the]
five others are specifically set forth therein." Warner at 94.
       {¶ 12} The party seeking to maintain a class action pursuant to Civ.R. 23 "bears the
burden of demonstrating by a preponderance of the evidence that the proposed class meets
each of the requirements set forth in the rule." Cullen at ¶ 15, citing Warner at 94. A party
seeking to maintain a class action satisfies its burden when it establishes that all the
prerequisites of Civ.R. 23(A) are met and that at least one of the conditions of Civ.R. 23(B)
exists. Hamilton at 71.
       {¶ 13} As set forth previously, in this case the trial court granted certification of the
requested class after finding that all of the prerequisites of Civ.R. 23(A) had been met, i.e.,
identifiable class, class membership, numerosity, commonality, typicality, and adequacy of
representation, and that appellees had satisfied Civ.R. 23(B)(3)'s predominance and
superiority requirements. ODPS does not contend that the trial court erred in determining
all of the prerequisites of Civ.R. 23(A) were satisfied; rather, ODPS asserts that the trial
court improperly found that the requirements of Civ.R. 23(B)(3) had been met.
       {¶ 14} For a class action to be certified under Civ.R. 23(B)(3), the trial court must
affirmatively find that: (1) "the questions of law or fact common to class members
predominate over any questions affecting only individual members"; and (2) "a class action
is superior to other available methods for fairly and efficiently adjudicating the
controversy." Civ.R. 23(B)(3). A "key purpose" of the predominance requirement "is to test
whether the proposed class is sufficiently cohesive to warrant adjudication by
representation." Felix, at ¶ 35, citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623
(1997). " 'For common questions of law or fact to predominate it is not sufficient that such
questions merely exist; rather, they must represent a significant aspect of the case.' " Cullen,
at ¶ 30, quoting Marks at 204. Additionally, they must be " 'capable of resolution for all
members in a single adjudication.' " Cullen at ¶ 30, quoting Marks at 204.
       {¶ 15} Furthermore, it is not sufficient for class certification under Civ.R.
23(B)(3) that the allegations of the complaint merely raise "a colorable claim." Cullen at
¶ 34. Rather, the plaintiff must demonstrate that "questions common to the class in
fact predominate over individual ones." (Emphasis sic.) Id. " 'To meet the predominance
requirement, a plaintiff must establish that issues subject to generalized proof and
No. 20AP-217                                                                                  6

applicable to the class as a whole predominate over those issues that are subject to only
individualized proof.' " Id. at ¶ 30, quoting Randleman v. Fidelity Natl. Title Ins. Co., 646
F.3d 347, 352-53 (6th Cir.2011).
       {¶ 16} As for the superiority requirement, the determination of whether a class
action is the superior method of adjudication requires that the trial court " 'make a
comparative evaluation of the other procedures available to determine whether a class
action is sufficiently effective to justify the expenditure of judicial time and energy involved
therein.' " State ex rel. Davis v. Pub. Emps. Retirement. Bd., 111 Ohio St.3d 118, 2006-
Ohio-5339, ¶ 28, quoting Schmidt v. Avco Corp., 15 Ohio St.3d 310, 313 (1984).
       {¶ 17} Civ.R. 23(B)(3) sets forth a list of factors "pertinent" to both the
predominance and superiority findings required under Civ.R. 23(B)(3): (1) "the class
members' interests in individually controlling the prosecution or defense of separate
actions"; (2) "the extent and nature of any litigation concerning the controversy already
begun by or against class members"; (3) "the desirability or undesirability of concentrating
the litigation of the claims in the particular forum"; and (4) "the likely difficulties in
managing a class action." This list, however, is not exhaustive, and other relevant factors
may also be considered. Civ.R. 23(B)(3)(a) through (d); State ex rel. Davis, 111 Ohio St.3d
118, 2006-Ohio-5339, at ¶ 28, citing 7AA Wright, Miller & Kane, Federal Practice and
Procedure, Section 1777, (3d Ed.2005) at 118.
       {¶ 18} In considering the factors relevant to the court's inquiry on both the
predominance and superiority requirements, it is important that the trial court keep in
mind the essential purpose of class certification under Civ.R. 23(B)(3), which is to enable
" 'numerous persons who have small claims that might not be worth litigating in individual
actions to combine their resources and bring an action to vindicate their collective rights.' "
Hamilton, 82 Ohio St.3d at 80, quoting Wright et al., Federal Practice and Procedure,
Section 1777, at 518. Furthermore, a trial court must be mindful that " '[q]uestions going
to the merits of the action are not determined at the class certification stage.' " Assn. for
Hosps. & Health Sys. v. Dept. of Human Servs., 10th Dist. No. 04AP-762, 2006-Ohio-67,
¶ 26, quoting George v. Ohio Dept. of Human Serv., 145 Ohio App.3d 681, 687 (10th Dist.
(2001). Indeed, a court abuses its discretion if it determines the merits of an action at the
class certification stage. Id. "A court may examine the underlying claims only for the
No. 20AP-217                                                                              7

purpose of determining whether common questions exist and predominate and not for the
purpose of determining the validity of such claims." Id.
       {¶ 19} In the instant matter, in finding that the predominance requirement of
Civ.R.23(B)(3) was met, the trial court stated:
                     [t]he common question of law affecting every class
                     member is whether [ODPS] was authorized to collect
                     the $1.50 lamination fee. The validity of the $1.50
                     lamination fee is the common legal question to each
                     class member. Thus, the Court finds that this common
                     question of law predominates over any questions
                     affecting only individual members.

(Decision at 8.)

       {¶ 20} ODPS contends that the trial court's findings with regard to predominance
under Civ.R. 23(B)(3) constituted an abuse of discretion. Specifically, ODPS submits that
contrary to the requirement of Civ.23(B)(3) that "questions of law or fact common to class
members predominate over any questions affecting only individual members," the question
that will predominate in this case is "did each individual class member pay the Lamination
Fee?" (Appellant's Reply Brief at 6; see also Appellant's Brief at 35.) ODPS arrives at this
conclusion following a chain of reasoning which, in essence, may be summed up as follows:
because the class as certified includes people who did not actually pay the Lamination Fee,
and because people who did not actually pay the Lamination Fee were not injured-in-fact,
and because people who were not injured-in-fact lack standing to sue ODPS, and because
those people who lack standing cannot be readily identified because ODPS' records do not
differentiate between who paid the Lamination Fee with cash, credit card, check, debit card,
etc., there is no way to readily determine who actually paid the Lamination Fee, making this
case ineligible for class treatment. We disagree.
       {¶ 21} In support of its argument that the foregoing question of "who actually paid
the Lamination Fee" defeats the predominance requirement of Civ.R. 23(B)(3), ODPS relies
heavily on Felix, 2015-Ohio-3430. ODPS' reliance on Felix is misplaced. Felix involved a
class action brought to recover damages under the Ohio Consumer Sales Practices Act
("OCSPA"). In Felix, the purported class included all consumers who bought vehicles from
certain car dealerships during a specified time frame who signed purchase agreements
containing an allegedly unconscionable arbitration clause.       After first discussing the
No. 20AP-217                                                                               8

concept that plaintiffs in class actions "must demonstrate that they can prove, through
common evidence, that all class members were in fact injured by the defendant's actions,"
Felix at ¶ 33, the court held that because the class as certified included individuals whose
damages were, at best, inchoate, the class as certified was inconsistent with the former
version of the OCSPA authorizing damages and Civ.R. 23. Id. at ¶ 37. The court explained,
"there is absolutely no showing that all of the consumers who purchased vehicles through
a contract with the offensive arbitration provision were injured by it or suffered any
damages." Id.
       {¶ 22} In contrast, in the instant case it is uncontested that each individual who was
issued an Ohio Credential was in fact directly charged the $1.50 Lamination Fee. Put
another way, in order to receive an Ohio Credential, the Lamination Fee was required to be
paid. As the Court of Claims aptly stated, "[a]ll of the individuals who were issued a
credential between July 2, 2018 and July 2, 2019 were required to pay the lamination fee
to receive their credential, and simply put, were potentially overcharged $1.50." (Decision
at 4.) Thus, unlike the putative class members in Felix, in this case, all class members were
in fact injured by the actions of ODPS. The ultimate source of the $1.50 Lamination Fee on
the part of each individual is simply not the determinative factor as to whether all class
members were injured in fact, and none of the cases cited by ODPS hold otherwise.
Accordingly, the Court of Claims finding that the predominance requirement was satisfied
is not an abuse of discretion.
       {¶ 23} ODPS next contends that the trial court abused its discretion, and therefore
erred, in certifying the class as defined by the trial court by not considering and/or
addressing notice to the class as provided for under Civ.R. 23. In this case, notice to the
class is governed by Civ.R. 23(C)(2)(b) because the trial court certified the class pursuant
to Civ.R. 23(B). Yet, none of the cases cited by ODPS holds or even implies that the order
certifying the class must also specifically set forth how notice to the class is to be
accomplished as is governed by Civ.R. 23(C), nor does the rule require it.
       {¶ 24} Furthermore, ODPS is conflating the concept of consideration of notice to the
class as part of the broader consideration of whether a class action is manageable, and
therefore a superior method to other available methods of adjudication under Civ.R.
23(B)(3), with the specific requirements of notice as provided for under Civ.R. 23(C).
No. 20AP-217                                                                                         9

Consideration of the difficulty of notice to the class members is simply one part of the Civ.R.
23(B)(3) factor analysis of predominance and superiority, as discussed above and as ODPS
acknowledges in its brief at page 39: "In determining whether a class action is a superior
method of adjudication for a particular action, courts must also consider the management
difficulties likely to be encountered if the action is continued as a class suit, such as the
burden of complying with Rule 23's notice requirements." (Emphasis added.) In
re Vivendi Universal, S.A. Sec. Litigation., 242 F.R.D. 76, 107-09 (S.D.N.Y.2007).
       {¶ 25} Moreover, the Court of Claim's decision certifying the class readily shows that
the Court of Claims considered the issue of notice to the class members. On page 9 of the
decision, the Court of Claims is clearly discussing the reasons it finds the class action
method a superior means to adjudicate this controversy, and specifically states, "[a]lso,
since Hamilton4 verified that [ODPS] maintains records identifying the class members, the
Court does not find that this class presents any manageability concerns." (Decision at 9.)
Additionally, in discussing the "identifiable class" requirement of Civ.R. 23 earlier in its
decision, the trial court pointed out that Hamilton had testified that "the BMV maintains
records of the names and addresses of individuals who were issued a credential between
July 2, 2018 and July 2, 2019 * * * [and] the names of those individuals who are potential
members of the putative class can be reasonably identified by searching Defendant's
records." (Decision at 4-5.) Thus, it is clear from the face of the Court of Claim's decision
that it did indeed consider notice to the class members as part of its rigorous analysis into
whether the requirements of Civ.R. 23 have been satisfied.
       {¶ 26} Finally, we note that the parties present considerable arguments discussing
whether the notice plan suggested by appellees in the court below comports with both the
requirements of Civ.R. 23 and due process. But this specific issue is not properly before
this court. This is so because neither the Court of Claim's decision nor entry certifying the
class discusses, specifies, or orders any particular manner of or plan for notice. We can
presume that at some point the Court of Claims would specifically address and even issue
an order for a notice plan, but until such point any opinion of this court on the issue would
be premature.


4Barbra Hamilton, ODPS' Senior Financial Manager, testified at the January 24, 2020 evidentiary hearing
regarding class certification.
No. 20AP-217                                                                              10

       {¶ 27} Therefore, for the foregoing reasons, we conclude that the Court of Claims
did not abuse its discretion in finding that appellees satisfied each of the requirements for
a class action under Civ.R. 23(A) and (B)(3). As such, ODPS's sole assignment of error is
overruled. Accordingly, the judgment of the Ohio Court of Claims granting class
certification is affirmed.
                                                                       Judgment affirmed.
                   DORRIAN, P.J., and LUPER SCHUSTER, J., concur.